CONFESSION OF ERROR

PER CURIAM.
Pursuant to the State’s confession of error, we reverse the trial court’s order denying the defendant’s motion to correct illegal sentence and remand for resentenc-ing. The State properly concedes that because the defendant was sentenced as a violent career criminal and committed his *595crimes on February 1, 1996, he has standing to challenge the law under which he was sentenced. See Salters v. State, 758 So.2d 667, 671 (Fla.2000). Therefore, this cause is remanded for resentencing in accordance with the valid laws in effect on the date of the defendant’s offenses. See State v. Thompson, 750 So.2d 643, 649 (Fla.1999); Lee v. State, 770 So.2d 231, 232 (Fla. 3d DCA 2000).
Reversed and remanded for resentenc-ing.